 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   SAN DIEGO COMIC CONVENTION, a                 Case No.: 14-cv-1865 AJB (JMA)
     California non-profit organization,
12
                                  Plaintiff,       ORDER:
13
     v.                                            (1) DENYING PLAINTIFF’S EX
14
     DAN FARR PRODUCTIONS, a Utah                  PARTE APPLICATION TO
15   limited liability company; DANIEL             CERTIFY JUDGMENT FOR
     FARR, an individual; and BRYAN                REGISTRATION IN THE DISTRICT
16
     BRANDENBURG, an individual,                   OF UTAH;
17
                               Defendants.         (2) DENYING PLAINTIFF’S
18
                                                   MOTION FOR AN ORDER
19                                                 PERMITTING SAN DIEGO COMIC
                                                   CONVENTION TO FILE
20
                                                   DOCUMENT UNDER SEAL;
21
                                                   (3) DENYING DEFENDANTS’
22
                                                   MOTION TO SEAL DECLARATION
23                                                 OF DANIEL FARR
24
                                                   (Doc. Nos. 555, 557, 564)
25
26   ///
27   ///
28   ///
                                               1

                                                                           14-cv-1865 AJB (JMA)
 1         Presently before the Court are Plaintiff’s ex parte application to certify judgment for
 2   registration in the district of Utah, (Doc. No. 557), Plaintiff’s motion for an order
 3   permitting San Diego Comic Convention to file document under seal, (Doc. No. 555), and
 4   Defendants’ motion to seal declaration of Daniel Farr, (Doc. No. 564). Defendants oppose
 5   the Plaintiff’s ex parte application. (Doc. No. 563.) Per the Ninth Circuit’s Order,
 6   enforcement of this Court’s judgment is stayed pending appeal. (Doc. No. 576.)
 7         Accordingly, the Court DENIES without prejudice Plaintiff’s ex parte application
 8   to certify judgment for registration in the district of Utah as moot. (Doc. No. 557.) The
 9   Court DENIES Plaintiff’s motion for an order permitting San Diego Comic Convention to
10   file document under seal and Defendants’ motion to seal declaration of Daniel Farr as moot.
11   (Doc. Nos. 555, 564.) The Court hereby directs the Clerk of Court to STRIKE the Sealed
12   Lodged Proposed Documents (Doc. Nos. 556, 565, 566) from the record.
13
14   IT IS SO ORDERED.
15
16   Dated: October 17, 2018
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2

                                                                                14-cv-1865 AJB (JMA)
